Opinion by
Winkler, J.
§ 786. Statute of frauds; when promise to pay debt of another is not within the. It is well settled that if one, for a sufficient consideration, undertakes to pay a debt due to another by a third party, such an undertaking is not within the statute of frauds. [Thomas v. Hammond, 47 Tex. 42; Monroe v. Buchanan, 27 Tex. 241; Rollison v. Hope, 18 Tex. 446.] In this case, one Turnbrough was indebted to appellee. Turnbrough turned over to appellant wood and monies due him by appellant, and in consideration thereof appellant agreed to pay certain debts owing by Turnbrough, of which appellee’s debt was one. This agreement between Turnbrough and appellant was made known to appellee, and agreed to by him, and .he released Turnbrough from the debt, and looked to appellant for its payment. This suit was against appellant to recover the debt, and in the court below appellee recovered judgment for the debt, and the court of appeals held that the undertaking of appellant was not within the statute of frauds, and that there was no error in the' judgment.
Affirmed.